J-S54002-19
J-S54003-19

                               2022 PA Super 130

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                   Appellant             :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 BRENDAN PATRICK YOUNG                   :   No. 2088 MDA 2018

            Appeal from the Order Entered November 21, 2018
    In the Court of Common Pleas of Centre County Criminal Division at
                     No(s): CP-14-CR-0000784-2018,
            CP-14-CR-0001389-2017, CP-14-CR-0001540-2018

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                   Appellant             :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 DANIEL CASEY                            :   No. 2089 MDA 2018

            Appeal from the Order Entered November 21, 2018
    In the Court of Common Pleas of Centre County Criminal Division at
                     No(s): CP-14-CR-0000781-2018,
            CP-14-CR-0001377-2017, CP-14-CR-0001536-2018


BEFORE: BOWES, J., LAZARUS, J., and DUBOW, J.

CONCURRING OPINION BY BOWES, J.:                   FILED AUGUST 03, 2022
J-S54002-19
J-S54003-19


       Speaking for myself only, “unconstrained by majority authorship,”1

I   note that Pa.R.A.P. 902, the sole basis for our Supreme Court’s

determination that appeals violative of Walker need not be quashed, does

not apply to all notices of appeal. I reiterate that the text of the rule is as

follows:

       An appeal permitted by law as of right from a lower court to an
       appellate court shall be taken by filing a notice of appeal with the
       clerk of the lower court within the time allowed by Rule 903 (time
       for appeal). Failure of an appellant to take any step other than
       the timely filing of a notice of appeal does not affect the validity
       of the appeal, but it is subject to such action as the appellate court
       deems appropriate, which may include, but is not limited to,
       remand of the matter to the lower court so that the omitted
       procedural step may be taken.

Pa.R.A.P. 902 (emphasis added). Indeed, the entirety of Chapter 9 of the

Rules of Appellate Procedure, entitled “Appeals From Lower Courts,” governs

only appeals as of right, such as the appeals filed by the Commonwealth

herein, and expressly excludes appeals “by permission taken pursuant to

Pa.R.A.P. 1311.” Pa.R.A.P. 901(2).

       Critically, it was Rule 1311 through which Appellees sought to take their

interlocutory appeal.      The time and manner for pursuing such appeals by

____________________________________________


1 Commonwealth v. King, 57 A.3d 607, 633 n. 1 (Pa. 2012) (Saylor, J.,
specially concurring) (discussing the precedent for a special concurrence by
the author of the majority opinion). See also Commonwealth v. Pownall,
___ A.3d ___, 17 EAP 2021, 2022 WL 2824741, at *17 n.1 (Pa. July 20, 2022)
(Dougherty, J., specially concurring) (“It cannot be suggested that in cases
where the author is the mere instrument of the Court he must forego
expression of his own convictions.” (quoting Wheeling Steel Corp. v.
Glander, 337 U.S. 562, 576 (1949) (Jackson, J., specially concurring)).

                                           -2-
J-S54002-19
J-S54003-19


permission is not governed by Rule 903, but rather by Chapter 13. Instead

of a simple notice of appeal and proof of service, an appeal by permission

pursuant to Chapter 13 involves a far more complex back-and-forth petition

practice. See Pa.R.A.P. 1301-1314. This Court has observed that, “[w]here

an appellant seeking to appeal from an interlocutory order that is not

appealable as of right fails to adhere to the procedure outlined in the rules, an

appeal by permission is inappropriate.” Estate of Considine v. Wachovia

Bank, 966 A.2d 1148, 1153 (Pa.Super. 2009).          Significantly, Chapter 13

contains no functional equivalent of Rule 902.

       Thus, although Walker applied to Appellees’ appeals insofar as they

were initiated though Rule 312,2 Young’s ruling that Rule 902 provides an

____________________________________________


2 My esteemed colleagues are of the opinion that the Majority “paints with too
broad a brush when it states that the Walker rule applies to appeals taken
pursuant to Rule 312.” Concurring Opinion by Lazarus, J. at 3. They suggest
that the applicability of Walker to Rule 312 appeals is an open question that
“is best saved for the Supreme Court or the Appellate Procedural Rules
Committee.” Id. at 4. With all due respect, my colleagues overlook that it is
not only the law of this case but the law of this commonwealth that Walker
applies to interlocutory appeals by permission pursued through Rule 312. This
Court expressly so held in disposing of Appellees’ petition for permission to
appeal in Commonwealth v. Casey, 218 A.3d 429 (Pa.Super. 2019),
explaining as follows:

       The . . . Commonwealth [in Walker] had not presented any
       compelling argument as to why the rules relating to filing multiple
       appeals should differ under Rules 311(d) and 341(a). Consonant
       with this conclusion, the Walker Court further directed its
       Appellate Procedural Rules Committee to amend the language of
       the Official Note to Rule 341 to state explicitly the requirement
(Footnote Continued Next Page)


                                           -3-
J-S54002-19
J-S54003-19


avenue to correct Walker violations does not. Thus, the disparate treatment

of these parties in the case sub judice is inherent in the Rules of Appellate

Procedure, such that the High Court’s Rule 902-based decision in Young

would afford Appellees no relief even if their defective Rule 312 appeal had

post-dated Young. Accordingly, Appellees’ most strident argument against

granting the Commonwealth relief in these appeals—that it would be unfair

since they were not afforded the same opportunity—is wholly unpersuasive.




____________________________________________


       that separate notices of appeal must be filed when a single order
       resolves issues arising on more than one lower court docket. It
       also directed that the rules relating to interlocutory appeals
       (Pa.R.A.P. 311-313) be conformed to Rule 341 in this regard. The
       instant petition, as explained above, comes to us pursuant to Rule
       312. We therefore conclude that Walker is controlling here and
       that Petitioners’ failure to file a separate appeal petition for each
       docket number is fatal to their petition for permission to appeal.

Id. at 431 (cleaned up). Thus, the Majority does not unnecessarily opine as
to an unresolved legal question not at issue in this appeal. Rather, it
addresses the arguments presented by Appellees by reference to precedent
that is binding on this Court unless and until it is overturned or abrogated by
a change to the Rules of Appellate Procedure.

                                           -4-